
	

114 HR 679 IH: Road Usage Charge Pilot Program Act of 2015
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 679
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Blumenauer introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a Road Usage Charge Pilot Program to study mileage-based fee systems, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Road Usage Charge Pilot Program Act of 2015. 2.FindingsCongress finds the following:
 (1)The 2009 report of the National Surface Transportation Infrastructure Financing Commission recommends a transition away from the fuel tax to a more stable funding source, noting that a mileage-based fee system is the consensus choice for policy leaders.
 (2)The 2008 report of the National Surface Transportation and Revenue Study Commission recommends further study of the implementation of mileage-based fee systems at the State level and of their compatibility with a national revenue system, noting that in the long run, a mileage-based fee system seems the most likely and appropriate method to be implemented.
 (3)According to the Congressional Budget Office, the revenue raised from the gas tax since its last increase in 1993 has lost over one-third of its purchasing power due to increasing fuel efficiency, changing transportation patterns, and inflation.
 (4)By 2030, the corporate average fuel economy standards will have reduced Highway Trust Fund receipts by more than 20 percent.
 (5)The fuel tax revenue mechanism results in some industries paying more than their commensurate road use.
			3.Road Usage Charge Pilot Program
 (a)EstablishmentThe Secretary of the Treasury (in this Act referred to as the Secretary) shall establish a competitive grant program to be known as the Road Usage Charge Pilot Program (in this Act referred to as the Program) to make grants to eligible entities to—
 (1)conduct pilot studies of methods for recording and reporting the number of miles traveled by particular vehicles;
 (2)conduct pilot studies of payment, enforcement, and privacy protection methods for mileage-based fee systems; and
 (3)implement mileage-based fee systems in jurisdictions that have adopted a plan for such systems. (b)Application requiredTo be eligible for a grant under the Program, an eligible entity shall submit to the Secretary an application at such time, in such form, and containing such information and assurances as the Secretary may require.
 (c)Selection of pilot studiesIn awarding grants under the Program, the Secretary shall select pilot studies that, in combination, explore means to address the following concerns:
 (1)Protection of personal privacy. (2)Ease of public compliance.
 (3)Level of public acceptance. (4)Geographic and income equity.
 (5)Integration with State and local transportation revenue mechanisms. (6)Administrative issues.
 (7)Cost. (8)Enforcement issues.
 (9)Potential for fraud or evasion. (10)Feasibility of implementation.
 (d)PriorityIn awarding grants under the Program, the Secretary shall give priority to pilot studies that— (1)serve as a model for broad implementation of a mileage-based fee system;
 (2)address concerns of rural and urban user equity; (3)involve multistate projects;
 (4)have a high volume of enrolled vehicles; (5)integrate with State and local revenue systems;
 (6)integrate with local demand management plans; (7)integrate with other intelligent transportation system technologies; and
 (8)test the proposed revenue collection system by collecting and distributing revenue. (e)Required minimum funds for planning organizationsIn awarding grants under the Program, the Secretary shall ensure that not less than 10 percent of funds available under the Program in a fiscal year are reserved for pilot studies carried out in conjunction with metropolitan planning organizations or regional transportation planning organizations.
 (f)Cost sharingAn eligible entity that receives a grant under this Act shall provide funds, from non-Federal sources, in an amount equal to 20 percent of the amount of grant funds provided to the entity to carry out the activities supported by the grant.
			4.Working group
 (a)EstablishmentThe Secretary, in consultation with the Secretary of Transportation, shall establish a working group that shall—
 (1)evaluate the technology platforms and standards used in the program and develop national technology standards for a road usage charge, as well as develop national privacy standards for a road usage charge that balance the effectiveness of revenue systems with user privacy;
 (2)evaluate the costs of collection and administration of the methods studied in the Program and the success of such methods in achieving rural and urban user equity; and
 (3)evaluate the potential of the methods studied in the Program to manage demand and reduce the emission of greenhouse gases.
 (b)MembershipThe working group established under subsection (a) shall be comprised of no fewer than 10 members, including at least 1 individual representing each of the following:
 (1)The telecommunications industry. (2)A highway user group.
 (3)The data security and privacy industry. (4)A privacy rights advocacy organization.
 (5)A State or regional transportation agency. (6)A national research and policymaking body.
				5.Reports
 (a)Interim ReportNot later than 2 years after the date of the first disbursement of funds under a grant under the Program, the Secretary shall submit to Congress an interim report describing the progress of the Program, the progress of the working group established under section 4(a), and any data or results from the Program.
 (b)Final ReportNot later than 4 years after the date of the first disbursement of funds under a grant under the Program, the Secretary shall submit to Congress a final report containing data and results from the Program, an analysis of the feasibility of each method studied to be used as a mileage-based fee system, and the evaluations done by the working group established under section 4(a).
 6.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means one or more of the following:
 (A)A State government or political subdivision thereof. (B)A local government or political subdivision thereof.
 (C)A metropolitan planning organization. (D)A regional transportation planning organization.
 (E)A tribal organization. (2)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given that term in section 134(b) of title 23, United States Code.
 (3)Regional transportation planning organizationThe term regional transportation planning organization has the meaning given that term in section 134(b) of title 23, United States Code. 7.Authorization of Appropriations (a)Grant programThere is authorized to be appropriated $30,000,000 to carry out section 3, to remain available until expended.
 (b)Working group and reportThere is authorized to be appropriated $2,500,000 to carry out section 4 and $2,500,000 to carry out section 5, to remain available until expended.
			
